Jack Holt, Jr., Chief Justice. The narrow issue on this appeal is whether Ark. Const. art. 19 § 12 requires public access to certain information concerning motor fuel taxes. On March 30, 1988, appellant, Vic Snyder, attempted to inspect corporate motor fuel tax records that included the monthly “shrinkage allowance” given to motor fuel distributors. The appellee, Tommy Bailey, who is the manager of the Motor Fuel Tax Section of the Department of Finance and Administration (DFA), denied Snyder access to these records on the basis of Ark. Code Ann. § 26-18-303(a), (c) (1987), which prohibits disclosure of corporate and individual tax returns and information. Snyder brought suit against the appellees, Mr. Bailey and Mahlon Martin, Director of the DFA, seeking declaratory and injunctive relief and claiming that section 26-18-303 conflicts with Ark. Const. art. 19 § 12, which requires publication of all receipts and expenditures of public money. Both sides made motions for summary judgment. The trial court granted the appellees’ motion on the ground that the shrinkage allowances provided to motor fuel distributors were not “expenditures” within the meaning of art. 19 § 12, and found that Snyder was not entitled to injunctive relief since he had not demonstrated irreparable harm. Snyder’s appeal is limited to the denial of declaratory relief in which he requested that the statute be declared unconstitutional. We affirm the chancellor. Section 26-18-303, which operated to bar Snyder from inspection of the motor fuel tax records, states in pertinent part: (a)(1) The director is the official custodian of all records and files required by any state tax law to be filed with the director and is required to take all steps necessary to maintain their confidentiality. (2) (A) Except as otherwise provided by this chapter, the records and files of the director concerning the administration of any state tax law are confidential and privileged. These records and files and any information obtained from these records or files or from any examination or inspection of the premises or property of any taxpayer shall not be divulged or disclosed by the director or any other person who may have obtained these records and files. (B) It is the specific intent of this chapter that all tax returns, audit reports, and information pertaining to any tax returns, whether filed by individuals, corporations, partnerships, or fiduciaries, shall not be subject to the provisions of 25-19-101 et seq.1  * * * * (c) The provisions of this section shall be strictly interpreted and shall not permit any other disclosure of tax information concerning a taxpayer, whether the taxpayer is an individual, a corporation, a partnership, or a fiduciary, that is contained in the records and files of the Director of the Department of Finance and Administration relating to income tax or any other state tax administered under this chapter. (Emphasis added.) Snyder contends that this statute directly conflicts with art. 19 §12, which provides: An accurate and detailed statement of the receipts and expenditures of the public money, the several amounts paid, to whom and on what account, shall, from time to time be published as may be prescribed by law. We agree with the trial court that the term “expenditures,” contained in the above constitutional provision, does not include the shrinkage allowance permitted to the motor fuel distributors. The allowance is provided by our Motor Fuels Tax Law, codified at Ark. Code Ann. § 26-55-201 through 1004 (1987). In accordance with section 26-55-230, which is similar to the procedure utilized in a number of other states, a distributor reports the total number of gallons of motor fuel received into the state during the previous calendar month to the Motor Fuel Section of the DFA. From the amount of gasoline fuel received, the distributor deducts the number of gallons of fuel sold, as provided in section 26-55-230(a)(1). After these deductions have been subtracted, the distributor is allowed to deduct an additional 3 % of the first 1,000,000 gross taxable gallons to cover “evaporation, shrinkage, and the losses resulting from unknown causes, regardless of the amount thereof, and the cost of collection.” This number is then deducted from the gross taxable gallons, and the remainder is multiplied by the appropriate tax rate to determine the motor fuel tax to be remitted by the distributor.  In examining the Motor Fuels Tax Law, we observe that this allowance is a deduction and, in fact, is labelled as such in the Computation and Payment of Tax statute, section 26-55-230. The fuel tax is placed on the product in the hands of the distributors, not the retailers, and is remitted to the state after the distributors have taken their allowed deductions, including the 3 % shrinkage allowance. Simply put, the statute merely operates to reduce the amount of “property,” in the hands of the distributor, to be taxed and has nothing to do with collection of taxes from dealers. “Expenditures” is not defined by our constitution, nor in our statutes or case law. Its broad meaning is any laying out or disbursement of money. See 35 C.J.S. Expenditure (1957). This implies the spending of money already in the state’s hands rather than the deduction of monies never counted as part of the state’s budget.  Although Snyder argues that this holding would exalt form over substance, we have said that where the language employed in the constitution is plain and unambiguous, every word should be expounded in its plain, obvious, and common acceptation. Merritt v. Jones, 259 Ark. 380, 533 S.W.2d 497 (1976); Bishop v. Linkway Stores, Inc., 280 Ark. 106, 655 S.E.2d 426 (1983). Furthermore, it has long been the rule that all legislation is presumed to be constitutionally valid, and all doubt is to be resolved in favor of constitutionality. Fisher v. Perroni, 299 Ark. 227, 771 S.W.2d 766 (1989); Davis v. Cox, 268 Ark. 78, 593 S.W.2d 180 (1980).  We review chancery cases de novo on appeal and will not reverse a chancellor’s finding unless clearly erroneous. Killam v. Texas Oil & Gas Corp., 303 Ark. 547, 798 S.W.2d 419 (1990). The chancellor’s finding that the deduction permitted by statute for “shrinkage allowance” was not an appropriation of public money within the framework of art. 19, § 12 was correct. It is merely a deduction, nothing more. Denial of Snyder’s motion for summary judgment, and the granting of the appellees’ motion, w. as proper. Summary judgment is proper when there is no genuine issue of material fact, as here, and when the moving party is entitled to judgment as a matter of law. Woods v. Hopmann Mach. Inc., 301 Ark. 134, 782 S.W.2d 363 (1990). In a well-written dissent, the minority extrapolates various provisions of our Motor Fuels Tax Laws statutes and arrives at the conclusion that somehow, somewhere, fuel taxes are collected from the retailer. It may be true that these taxes are either passed on to, or perhaps ultimately collected from, other sources, after the distributor has paid the tax; however, the fact still remains that under our present code, the taxes are placed upon the product in the hands of the distributor and his records are protected under section 26-18-303. Furthermore, Ark. Code Ann. § 26-55-249 (1987), cited by the minority, is impliedly repealed by section 26-18-303. Affirmed. Hays, Glaze and Brown, JJ., dissent.   These provisions refer to the Freedom of Information Act. Section 25-19-105 (a) of the Act states that public records shall be open to inspection unless specifically excluded by the Act or “by laws specifically enacted to provide otherwise.” At the time of our decision in Ragland v. Yeargan, 288 Ark. 281, 702 S.W.2d 23 (1986), section 26-18-303 prevented disclosure of individual tax returns and information only. There, we held that where the legislature fails to specify any records that are to be excluded from inspection, privacy yields to openness. As amended, section 26-18-303 now clearly provides that both individual and corporate tax information is to be protected and there is thus no question, here, of conflict with the FOIA and a discussion of this section of the code is not necessary for our decision.